UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6165


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHONE EDWARD WILKES,

                Defendant - Appellant.



                              No. 10-6166


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHONE EDWARD WILKES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00031-FDW-8)


Submitted:   April 29, 2010                   Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Shone Edward Wilkes, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Gretchen C. F. Shappert, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Shone       Edward    Wilkes        seeks    to     appeal      two     of     the

district court’s December 22, 2009, text orders: (1) denying his

motion under Fed. R. Crim. P. 36 to correct “clerical error in

the written judgment” and (2) his “motion asserting his actual

innocence     .    .     .   contest[ing]        his    prior       convictions          which

factored    into       his   sentence.”         The    district     court    denied        the

first motion noting that “the Court finds no clerical error in

the written judgment.”           We note that Rule 36 motions apply only

to   clerical      errors       and   are       not     the     proper      vehicle        for

challenging the substance of the information in a presentence

report (“PSR”).         Rather, any challenges to a PSR should be filed

within fourteen days of receiving the document.                             See Fed. R.

Crim. P. 32(f).

            The district court denied relief in the second motion

noting the “late date” of the motion occurring “years after his

plea, sentencing, and appeal.”                   We note that, to the extent

Wilkes seeks to challenge his conviction and sentence, he must

first obtain authorization from this court to file a successive

28 U.S.C.A. § 2255 (West Supp. 2009) motion.                        See 28 U.S.C.A. §

2255(h).     Accordingly, we affirm the court’s text orders.                                We

dispense    with        oral   argument     because           the   facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  AFFIRMED
                                            3